Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered December 18, 2001, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of eight years, unanimously affirmed.
Defendant’s claim that his presentence report was inadequate is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court was provided with ample information on all matters relevant to defendant’s sentence (see CPL 390.30), which had been agreed upon. We perceive no basis for reducing the sentence. Concur—Nardelli, J.P, Andrias, Sullivan and Ellerin, JJ.